Case 8:19-cv-02523-TPB-AAS Document 98 Filed 12/28/20 Page 1 of 2 PageID 621




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA

   STEWART ABRAMSON, on behalf of                           :
   himself and others similarly situated,                   : No. 8:19-cv-02523-TPB-AAS
                                                            :
           Plaintiff,                                       :
                                                            :
   v.                                                       :
                                                            :
   FEDERAL INSURANCE COMPANY,                               :
   0995316 B.C. LTD. D/B/A XENCALL and                      :
   BAY AREA HEALTH, LLC,                                    :
                                                            :
           Defendants.                                      :
                                                            :
                                                        /

              PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S
                    MOTION FOR LEAVE TO FILE REPLY BRIEF

          The Court should deny Xencall’s motion for leave to file a reply brief in support of its

  motion to dismiss because Xencall does not satisfy the standard for being granted such leave.

  “The purpose of a reply brief is to rebut any new law or facts contained in the opposition’s

  response to a request for relief before the Court.” Tardif v. People for the Ethical Treatment

  of Animals, No. 2:09-cv-537-FtM-29SPC, 2011 U.S. Dist. LEXIS 75346, at *5 (M.D. Fla.

  July 13, 2011). Xencall does not assert that Plaintiff’s opposition to the motion to dismiss

  contains any new law or facts. Instead, without support, Xencall falsely alludes to

  misrepresentations of the law and facts in Plaintiff’s opposition, and further argues that it

  should be granted a reply because issues that this Court has already addressed in this case

  (see ECF no. 93) are “a matter of first impression.” Xencall’s accusations are baseless and

  should not be sustained. The Court should therefore deny Xencall’s motion for leave for

  failure to raise a sufficient basis for filing a reply.
Case 8:19-cv-02523-TPB-AAS Document 98 Filed 12/28/20 Page 2 of 2 PageID 622




                                            Respectfully submitted,

  Dated: December 28, 2020                  /s/ Avi R. Kaufman
                                            Avi R. Kaufman (Trial Counsel)
                                            Florida State Bar # 84382
                                            Kaufman P.A.
                                            400 NW 26th Street
                                            Miami, FL 33127
                                            Telephone: (305) 469-5881
                                            Email: kaufman@kaufmanpa.com

                                            Attorney for Plaintiff

                                CERTIFICATE OF SERVICE
         I, hereby certify that on December 28, 2020, I filed the foregoing with the Court’s

  CM/ECF system, which served the same on the counsel of record.


                                            /s/ Avi R. Kaufman
                                            Avi R. Kaufman




                                                  2
